           Case
           Case1:19-cv-00286-VEC
                1:19-cv-00286-VEC Document
                                  Document51
                                           50 Filed
                                              Filed02/26/20
                                                    02/26/20 Page
                                                             Page11of
                                                                    of11
                                                                       1




MEMO ENDORSED                                       USDC SDNY
  February 26, 2020                                 DOCUMENT
                                                    ELECTRONICALLY FILED
  Via ECF                                           DOC #:
                                                    DATE FILED: 2/26/2020
  The Honorable Valerie E. Caproni
  United States District Judge for the
  Southern District of New York
  40 Foley Square
  New York, New York 10007

         Re:     De La Rosa v. Chestnut Holdings of New York Inc., et al.
                 Docket No. 19-cv-00286 (VEC)

  Dear Judge Caproni:

          With the Rapaport Law Firm, we are co-counsel to plaintiff Zenon De La Rosa
  (“Plaintiff”) in the above-referenced matter. Plaintiff writes jointly with Chestnut Holdings of
  New York Inc., 1288 LLC and Jonathan Wiener (collectively, “Defendants”) to request that the
  Court approve the revised Settlement Agreement (the “Agreement”), which is Exhibit 1 hereto.

          We are confident that the revision to the release (paragraph 3(a) of the Agreement)
  narrows is its scope to address the concern raised in the Court’s order dated February 19, 2020
  (dkt. #49). Therefore, the parties respectfully request that the revised Agreement be approved by
  the Court.

                                                Respectfully yours,




                                                Meredith R. Miller


  Encls. (Exhibit 1 – Revised Settlement Agreement)       The revised Settlement Agreement is APPROVED as
                                                          fair and reasonable. The Clerk of Court is directed to
  cc:    N. Ari Weisbrot, Esq. (via ECF only)
                                                          terminate all open motions and close this case.

                                                         SO ORDERED.



                                                                                     2/26/2020
                                                         HON. VALERIE CAPRONI
                                                         UNITED STATES DISTRICT JUDGE
Case
 Case1:19-cv-00286-VEC
      1:19-cv-00286-VEC Document
                         Document50-1
                                  51 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page21ofof11
                                                                 10
Case
 Case1:19-cv-00286-VEC
      1:19-cv-00286-VEC Document
                         Document50-1
                                  51 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page32ofof11
                                                                 10
Case
 Case1:19-cv-00286-VEC
      1:19-cv-00286-VEC Document
                         Document50-1
                                  51 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page43ofof11
                                                                 10
Case
 Case1:19-cv-00286-VEC
      1:19-cv-00286-VEC Document
                         Document50-1
                                  51 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page54ofof11
                                                                 10
Case
 Case1:19-cv-00286-VEC
      1:19-cv-00286-VEC Document
                         Document50-1
                                  51 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page65ofof11
                                                                 10
Case
 Case1:19-cv-00286-VEC
      1:19-cv-00286-VEC Document
                         Document50-1
                                  51 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page76ofof11
                                                                 10
Case
 Case1:19-cv-00286-VEC
      1:19-cv-00286-VEC Document
                         Document50-1
                                  51 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page87ofof11
                                                                 10
Case
 Case1:19-cv-00286-VEC
      1:19-cv-00286-VEC Document
                         Document50-1
                                  51 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page98ofof11
                                                                 10
Case
Case 1:19-cv-00286-VEC
     1:19-cv-00286-VEC Document
                       Document 50-1
                                51 Filed
                                     Filed02/26/20
                                           02/26/20 Page
                                                     Page109 of
                                                             of 11
                                                                10
Case
 Case1:19-cv-00286-VEC
      1:19-cv-00286-VEC Document
                         Document50-1
                                  51 Filed
                                      Filed02/26/20
                                            02/26/20 Page
                                                      Page11
                                                           10ofof11
                                                                  10
